Simmons, C. J.
1. A demurrer to, or a motion to strike, a plea on the grounds that it was not in compliance with the pleading act of 1893, and was argumentative and full of surplusage, without specifying how the plea was defective in the respects indicated, was too vague and general, and was, therefore, properly overruled.
*375December 2, 1895.
Complaint on account. Before Judge Westmoreland. City court of Atlanta. March, term, 1895.
T. J. Ripley, for plaintiff.
2. The verdict was warranted by the evidence, and there was no error in denying a new trial. Judgment affirmed.